Citation Nr: 0302717	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  94-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Whether the loan guaranty indebtedness is valid.  

2.  Entitlement to waiver of recovery of the loan guaranty 
indebtedness.  



REPRESENTATION

Appellant represented by:	Louis A. Silverman, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1990 decision of the RO Committee on 
Waivers and Compromises (COW) which determined that, due to 
fraud, misrepresentation and/or bad faith, waiver of recovery 
of the loan guaranty indebtedness was barred.  

In May 1999, the veteran testified at a hearing held at the 
RO before the undersigned Member of the Board, who has been 
designated to make the final disposition of this proceeding 
for VA.  

In August 1999, the Board remanded the case to the RO for 
additional development of the record.  



REMAND

In the August 1999 remand, the Board directed, among other 
things, that the case should be referred to the District 
Counsel for an opinion and detailed explanation as to whether 
VA had an enforceable claim against the veteran to collect 
the debt, under either indemnity or subrogation under 
applicable provisions of the United States Code, the Code of 
Federal Regulations and other Federal and/or State laws as 
they relate to the assumption of liability for the repayment 
of the balance of a mortgage loan in general, and a VA 
guaranteed loan specifically.  

Specifically, the Board requested the District Counsel to 
address the question of whether the veteran was divested of 
interest in the property at issue following his divorce 
proceedings.  

The RO referred the case for an opinion by District Counsel, 
and in an accompanying memorandum, dated in April 2001, 
indicated that the veteran had paid off the debt at issue in 
full.  

The District Counsel then replied in May 2002 that the 
opinion request was being returned unanswered because the 
veteran had paid the debt in full and the issue was now 
totally moot.  

In a June 2002 Supplemental Statement of the Case, the RO 
indicated that, after checking with the Debt Management 
Center (DMC) of VA, the debt at issue was not, in fact, paid 
in full by the veteran but instead had been written off due 
to non-collection.  The DMC was notified that the debt should 
not be written off.  

In view of the foregoing, an opinion by the District Counsel 
is still needed.  As full compliance with the remand 
directive was not accomplished, the case must again be 
remanded for the necessary information and development.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the agency of original 
jurisdiction.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

However, it is provided that this case is to be remanded to 
the RO because the required action takes place there.  See 
also Chairman's Memorandum, No. 01-02-01, "Expanded Case 
Development Authority," para. 9(c) (January 29, 2002).  

In light of the foregoing, the case is remanded for the 
following action:

1.  The RO should refer the case to the 
District Counsel for an opinion and 
detailed explanation as to whether VA has 
an enforceable claim against the veteran 
to collect the debt, under either 
indemnity or subrogation under applicable 
provisions of the United States Code, the 
Code of Federal Regulations and other 
Federal and/or State laws as they relate 
to the assumption of liability for the 
repayment of the balance of a mortgage 
loan in general, and a VA guaranteed loan 
specifically.  The attention of the 
District Counsel is invited to VA General 
Counsel Precedent Opinion, VAOPGCPREC 15-
94 (O.G.C. Prec. 15-94), and Schaper v. 
Derwinski, 1 Vet. App. 430 (1991), and 
the authorities cited in those documents.  
The District Counsel should specifically 
address the question of whether the 
veteran was divested of interest in the 
subject property following his divorce 
proceedings.  If it should be found that 
VA's right to recovery is based solely on 
subrogation to any rights of the lender 
to recovery in a post-foreclosure action 
to collect the deficiency, the opinion 
should include consideration of any 
applicable statute of limitations.  

2.  After assuring that the above actions 
have been completed, the RO should review 
the issues on appeal.  If any benefit 
sought on appeal is not granted, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case, which should 
include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  



